DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 January 2020 was filed after the mailing date of the patent application on 10 January 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 10 January 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al. (US 20160119003 A1; hereinafter referred to as “Khlat”) in view of Tsutsumi et al. (Tsutsumi; hereinafter referred to as “Tsutsumi”) in further view of Yehezkely (US 9431992 B2; hereinafter referred to as “Yehezkely”).
Regarding Claim 1, Khlat discloses a multiplexer comprising: 
a common terminal (¶8 & Fig. 3, Khlat discloses an antenna port 48); 
a first terminal (¶8 & ¶10-11 & Fig. 3, Khlat discloses a high-band receive port 74 or a high-band transmit port 76);
 a second terminal (¶8 & ¶10-11 & Fig. 3, Khlat discloses a mid-band receive port 66 or a mid-band transmit port 68); 
a first filter between the common terminal and the first terminal (¶8 & ¶10-11 & Fig. 3, Khlat discloses a high-band duplexer 80 between the antenna port 48 and either of a high-band receive port 74 or a high-band transmit port 76)  and that uses a first frequency band as a pass band (¶8-9 & Fig. 3, Khlat discloses a high-band duplexer 80 filters signals located in a high band); 
a second filter between the common terminal and the second terminal (¶8 & Fig. 3, Khlat discloses a mid-band duplexer 72 between the antenna port 48 and either of a mid-band receive port 66 or a mid-band transmit port 68) and that uses a second frequency band different from the first frequency band as the pass band (¶8-9 & Fig. 3, Khlat discloses a mid-band duplexer 72 filters signals located in a mid-band, which is different than a low band or high band).
However, Khlat does not explicitly disclose a first inductor connected to the common terminal; and a multilayer substrate on which the first filter and the second filter are mounted and which includes a plurality of dielectric layers including conductor patterns provided thereon.
Tsutsumi teaches a first inductor connected to the common terminal (¶8 & Fig. 4 & ¶47-48 & Fig. 6, Tsutsumi teaches a first inductor coupled between the antenna port and either of a first port coupled to a high band filter or a second port coupled to a low band filter); and a multilayer substrate on which the first filter and the second filter are mounted (¶47-51 & Fig. 6 & ¶60-64 & Fig. 14B-14D, Tsutsumi teaches substrate having multiple ceramic layers where the first filter and second filter are mounted on the substrate) and which includes a plurality of dielectric layers including conductor patterns provided thereon (¶60-64 & Fig. 14B-14D, Tsutsumi teaches multiple ceramic layers.  Figs. 14B-14D, Tsutsumi teaches each layer has a conductor pattern); 
wherein the first filter includes: 
a first parallel-arm resonator connected between a first path between the common terminal and the first terminal and a first parallel-arm terminal (¶47-51 & Fig. 6, Tsutsumi teaches a first filter 22 comprising at least one parallel-arm (P21, P22, P23, and P24) between a second terminal (T2) and an antenna terminal (ANT)); and a second inductor connected between the first parallel-arm terminal and ground (¶47-51 & Fig. 6, Tsutsumi teaches a first filter 22 comprising a second inductor (L21) connected between a first parallel arm (P21) and ground).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify by Khlat by requiring that a first inductor connected to the common terminal; and a multilayer substrate on which the first filter and the second filter are mounted and which includes a plurality of dielectric layers including conductor patterns provided thereon as taught by Tsutsumi because a duplexer having an improved insertion loss, an improved out-of-band characteristic and reduced dimensions will improve the operation of a duplexer (Tsutsumi, ¶10-13).
However, Khlat in view of Tsutsumi does not explicitly disclose one of the first inductor and the second inductor includes: a first coil pattern on a first dielectric layer, among the plurality of dielectric layers; and a second coil pattern on a second dielectric layer of the plurality of dielectric layers different from the first dielectric layer; another of the first inductor and the second inductor includes a third coil pattern on the first dielectric layer and that is magnetically coupled to the first coil pattern; and an inductance value of the second coil pattern is higher than an inductance value of the first coil pattern.
Yehezkely teaches one of the first inductor and the second inductor includes: 
a first coil pattern on a first dielectric layer, among the plurality of dielectric layers (Claim 1 & Claim 8, Yehezkely teaches a first inductor on a first layer of a multi-layer substrate where the first inductor is formed by winding conductive material by a first number of turns); and a second coil pattern on a second dielectric layer of the plurality of dielectric layers different from the first dielectric layer (Claim 1 & Claim 8, Yehezkely teaches a second inductor on a second layer of a multi-layer substrate where the second inductor is partially formed by winding conductive material by a second number of turns); 
another of the first inductor and the second inductor includes a third coil pattern on the first dielectric layer (Claim 1 & Claim 8, Yehezkely teaches a second inductor is also on the first layer of a multi-layer substrate where the second inductor is partially formed by winding conductive material by a second number of turns) and that is magnetically coupled to the first coil pattern (Claim 1 & Claim 8, Yehezkely teaches the first conductive material and the second conductive material is magnetically coupled); and 
an inductance value of the second coil pattern is higher than an inductance value of the first coil pattern (Claim 1 & Claim 8, Yehezkely teaches a first number of turns and a second number of turns can take any value.  Here, an inductance value is directly proportional to the number of turns squared.  Specifically, the following equation, L=N2μπr2/I, indicates that the number of turns (N) and the radius (r) can be increased or decreased to alter the inductance value).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify by Khlat in view of Tsutsumi by requiring that one of the first inductor and the second inductor includes: a first coil pattern on a first dielectric layer, among the plurality of dielectric layers; and a second coil pattern on a second dielectric layer of the plurality of dielectric layers different from the first dielectric layer; another of the first inductor and the second inductor includes a third coil pattern on the first dielectric layer and that is magnetically coupled to the first coil pattern; and an inductance value of the second coil pattern is higher than an inductance value of the first coil pattern as taught by Yehezkely Yehezkely , 2:26-28).
Regarding Claim 2, Khlat in view of Tsutsumi in further view of Yehezkely discloses the multiplexer according to Claim 1.
Yehezkely further teaches the first inductor includes the first coil pattern and the second coil pattern (Claim 1 & Claim 8, Yehezkely teaches a second inductor on a second layer of a multi-layer substrate where the second inductor is partially formed by winding conductive material by a second number of turns); and 
the second inductor includes the third coil pattern (Claim 1 & Claim 8, Yehezkely teaches a second inductor is also on the first layer of a multi-layer substrate where the second inductor is partially formed by winding conductive material by a second number of turns).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify by Khlat in view of Tsutsumi in further view of Yehezkeley by requiring that the first inductor includes the first coil pattern and the second coil pattern and the second inductor includes the third coil pattern as taught by Yehezkely because the size of millimeter wave electrical elements based upon a coupling function is reduced (Yehezkely , 2:26-28).
Regarding Claim 3, Khlat in view of Tsutsumi in further view of Yehezkely discloses the multiplexer according to Claim 1.
Yehezkely further teaches a number of turns of the second coil pattern is greater than a number of turns of the first coil pattern (Claim 1 & Claim 8, Yehezkely teaches a first number of turns and a second number of turns can take any value.  Here, an inductance value is directly proportional to the number of turns squared.  Specifically, the following equation, L=N2μπr2/I, indicates that the number of turns (N) and the radius (r) can be increased or decreased to alter the inductance value).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify by Khlat in view of Tsutsumi in further view of Yehezkeley by requiring that a number of turns of the second coil pattern is greater than a number of turns of the first coil pattern as taught by Yehezkely because the size of millimeter wave electrical elements based upon a coupling function is reduced (Yehezkely , 2:26-28).
Regarding Claim 4, Khlat in view of Tsutsumi in further view of Yehezkely discloses the multiplexer according to Claim 1.
Yehezkely further teaches a line width of the second coil pattern is smaller than a line width of the first coil pattern (Claim 1 & Claim 8, Yehezkely teaches a first number of turns and a second number of turns can take any value.  Here, an inductance value is directly proportional to the number of turns squared.  Specifically, the following equation, L=N2μπr2/I, indicates that the length of the coil (l) can be increased or decreased to alter the inductance value).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify by Khlat in view of Tsutsumi in further view of Yehezkeley by requiring that a line width of the second coil pattern is smaller than a line width of the first coil pattern as taught by Yehezkely because the size of millimeter wave electrical elements based upon a coupling function is reduced (Yehezkely , 2:26-28).
Yehezkely further teaches a maximum turning radius of the second coil pattern is greater than a maximum turning radius of the first coil pattern (Claim 1 & Claim 8, Yehezkely teaches a first number of turns and a second number of turns can take any value.  Here, an inductance value is directly proportional to the number of turns squared.  Specifically, the following equation, L=N2μπr2/I, indicates that the radius of the coil (r) can be increased or decreased to alter the inductance value).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify by Khlat in view of Tsutsumi in further view of Yehezkeley by requiring that a line width of the second coil pattern is smaller than a line width of the first coil pattern as taught by Yehezkely because the size of millimeter wave electrical elements based upon a coupling function is reduced (Yehezkely , 2:26-28).
Regarding Claim 6, Khlat in view of Tsutsumi in further view of Yehezkely discloses the multiplexer according to Claim 1.
Khlat further discloses the first frequency band is included in Band1 of Long Term Evolution (¶4 & Fig. 1, Khlat discloses operating band 1); the second frequency band is included in Band3 of Long Term Evolution (¶4 & Fig. 1, Khlat discloses operating band 3); the first filter is a transmission filter that uses a Band1 transmission band as the pass band (¶4 & Fig. 1, Khlat discloses operating band 1); and the second filter is a reception filter that uses a Band3 reception band as the pass band (¶4 & Fig. 1, Khlat discloses operating band 3).

Khlat discloses a switch circuit between the common terminal and the first filter and the second filter (¶8 & ¶10-11 & Fig. 3, Khlat discloses a switch between high-band duplexer 80 between the antenna port 48 and either of a high-band duplexer 42 or a mid-band transmit duplexer 40) that is capable of concurrently performing connection between the common terminal and the first filter and connection between the common terminal and the second filter (¶8 & ¶10-11 & Fig. 3, Assuming that the first terminal and the second terminal is a mid-band receive port 66 or a mid-band transmit port 68, then the switch when connecting the mid-band circuitry is concurrently performing connection between the antenna port and the mid-band filters).
Regarding Claim 11, Khlat in view of Tsutsumi in further view of Yehezkely discloses a communication apparatus comprising a multiplexer according to Claim 1.
Khlat further discloses an amplifier circuit connected to the first terminal and the second terminal (¶10-11, Khlat disclose an amplifier coupled to each port); and a radio-frequency signal processing circuit that processes a radio-frequency signal and supplies the radio-frequency signal to the amplifier circuit and that processes a radio-frequency signal supplied from the amplifier circuit (¶10-11, Khlat discloses that the filters/duplexers process the radio frequency signal supplied from an amplifier coupled to each port).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 2.
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 3.
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 4.

Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 6.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 8.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat in view of Tsutsumi in view of Yehezkely in further view of Freisleben et al. (US 20190044548 A1; hereinafter referred to as “Freisleben”).
Regarding Claim 7, Khlat in view of Tsutsumi in view of Yehezkely discloses the multiplexer according to Claim 1.
However, Khlat in view of Tsutsumi in view of Yehezkely does not disclose the first frequency band is included in Band25 of Long Term Evolution; the second frequency band is included in Band66 of Long Term Evolution; the first filter is a transmission filter that uses a Band25 transmission band as the pass band; and wherein the second filter is a reception filter that uses a Band66 reception band as the pass band.
Freisleben teaches the first frequency band is included in Band25 of Long Term Evolution (¶42, Freisleben teaches using a first transmission (TX) filter for Band 25); the second frequency band is included in Band66 of Long Term Evolution (¶42, Freisleben teaches using a second receive (RX)  filter for Band 66); the first filter is a transmission filter that uses a Band25 transmission band as the pass band (¶42, Freisleben teaches using a first transmission (TX) filter for Band 25); and wherein the second filter is a reception filter that uses a Band66 reception band as the pass band (¶42, Freisleben teaches using a second receive (RX)  filter for Band 66).
Freisleben, ¶9).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 7.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat in view of Tsutsumi in view of Yehezkely in further view of Yamaguchi et al. (US 20170155376 A1; hereinafter referred to as “Yamaguchi”).
Regarding Claim 9, Khlat in view of Tsutsumi in view of Yehezkely discloses the multiplexer according to Claim 1.
However, Khlat in view of Tsutsumi in view of Yehezkely does not disclose the first filter is one of a surface acoustic wave filter, an acoustic wave filter using bulk acoustic waves, an LC resonance filter, and a dielectric filter.
Yamaguchi teaches the first filter is one of a surface acoustic wave filter, an acoustic wave filter using bulk acoustic waves, an LC resonance filter, and a dielectric filter (¶52, Yamaguchi teaches that the first filter and the second filter are surface wave acoustic filters).
Yamaguchi , Abstract).
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 9.
Regarding Claim 10, Khlat in view of Tsutsumi in view of Yehezkely discloses the multiplexer according to Claim 1.
However, Khlat in view of Tsutsumi in view of Yehezkely does not disclose a resin located on the multilayer substrate and covering the first and second filters.
Yamaguchi teaches a resin located on the multilayer substrate and covering the first and second filters (¶50, Yamaguchi teaches a resin covering a filter substrate upon which the first filter and the second filter are mounted).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify by Khlat in view of Tsutsumi in further view of Yehezkeley by requiring that a resin located on the multilayer substrate and covering the first and second filters as taught by Yamaguchi because  variations in the attenuation characteristics and the first filter caused by the first wiring electronic electromagnetic-field coupling with another wiring electrode are prevented (Yamaguchi , Abstract).

Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 10.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ERIC NOWLIN/Examiner, Art Unit 2474